DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
Claims 1-20 are pending.  Claim 1 is independent and amended in the response filed 9/12/2022.
Response to Amendment
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2017/0051234 A1) is maintained.
Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. Applicants urge that Foster teaches sorbitol alcohol and glycerin as reactants and not as ingredients in the composition.   In response, Foster is found pertinent to the claims as presented for examination because the examples on page 5 (each of the tables on page 5) teach upto 20% butoxy capped alcohol ethoxylates and [0087] guide one of ordinary skill to alcohol ethoxylate compounds that include an alkyl group that has 12 or fewer carbon atoms (as depicted in the formula in the middle of [0087] encompassing the chain length of the amended claims) along with the teaching in [0096] of glycerin and sorbitol alcohols having indirect food additive applications in compositions with amylase or lipase enzymes.  
Foster is pertinent to the claims as presented for examination because Foster motivates one of ordinary skill to include the claimed glycerin and propylene glycol as both ingredients and reactants since on page 10-11 the art describes low foaming nonionic compounds, specifically in [0105] teaching polyoxyalkylene compounds suitable as surfactants and the table on the bottom of page11 guiding one of ordinary skill to optimize the amounts in ranges of 0-80%. 
Accordingly, Foster is pertinent to the claims and upon an updated search, a new grounds of rejection is made below addressing the claim amendments.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt et al. (EP 2 277 860 A1).
	Bernhardt et al. a low-foaming, enzymatic liquid detergent (see page 14,[0081] comprising a C3-C6 polyol_comprising glycerine and propylene glycol. See page 33,[0216].
	Limitation to one or more enzymes and the enzymes of claim 3 is taught on page 24, [[0124] teaching protease, amylase or lipase as claimed.

	Limitation to the claimed buffers of claims 5-6 is taught on page 24, [0140] and page 4,ln1-5,[0013].
	Limitation from about 15 wt.% to about 75 wt.% water is taught on page 4,[0016].
	Limitation that the composition is a liquid and has a pH of between about 6.5 - 9.5 during use is met by page 3,ln.51,[0012] teaching pH value in the range of 7-10.
	The tables on pages 37-38 guide one of ordinary skill to a low foaming composition where during 5seconds to 5 minutes of use provides 50% decrease in foam height [0262] which teaching illustrates that the claimed about 1/2 of an inch or less of foam at about 40 °C after about 15 seconds does not provide a contribution over the art of record.
	Limitation to wherein the composition has less than 0.5 wt.% of borate containing compounds is met by Bernhardt et al. not teaching any borate compounds.
	Limitation to wherein the composition has less than 0.5 wt.% of an amine oxide is met by Bernhardt et al. teaching 0.25% amine oxide on page 26, [0167]
	Limitation to wherein the composition has less than 0.5 wt.% of an alkyl polyglucoside is met by Bernhardt et al. teaching 0% to about 60% by weight of alkyl polyglucoside. See page 31,ln.4. [0198].
	The dilution of the cleaning formulations is explained on page 56, [0309] and the examples of in use washing via dilution with water.
	Bernhardt et al. do not exemplify wherein the composition during use provides about 1/2 of an inch or less of foam at about 40 °C after about 15 seconds as is required by claim 1.  
	It would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed property of the use composition providing about 1/2 of an inch or less of foam at about 40 °C after about 15 seconds as required by the instant claim 1, with a reasonable expectation of success, because Bernhardt et al. guide one of ordinary skill to a low foaming composition during 5seconds to 5 minutes of use provides 50% decrease in foam height in general and it is reasonable to presume since Bernhardt et al. teach a low foaming detergent comprising the same ingredients in similar amounts which would reasonably be expected to have similar properties of decrease in foam height as required by the instant claims.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2017/0051234 A1).	
	Foster et al. teach a low-foaming (see page 24, [0262]), enzymatic [page 17, 0172] detergent composition comprising: a C3-C6 polyol [0092] including the propylene glycol of amended claim 1; one or more enzymes [0174]; a buffer (see page 7, [0058-0059] teaching the pyrithione preservation system comprising ethanolamine and page 7, [0069] teaching citric acid as claimed by claim 6. The exemplary formulations of page 29, table 16b include 2.4 wt% water and formulations on page 6, table 9 teach a range of 2.5-4wt% water.  
[0053] teaches the pH of between about 7 encompassing the claimed range of about 6.5 to about 9.5 of claim 1 and pH of 7 to 9 in claim 10.  
	Regarding the limitation to 15-75% water, see page 13, [0125]-[0127] teaching one of ordinary skill that the prior art rinse aid concentrate includes water and [0057] teaches that water is used to dilute the concentrate in a ratio of 1:20000 of concentrate to water.  See page 6.  The material limitations to the liquid detergent composition comprising 15-75% water is met by Foster et al. tables 7 and 8A explicitly teaching upto 10% water in their solid concentrate, which concentrate is then diluted with more water in a ratio of 1concentrate to 20,000water which teaching provides sufficient motivation for one of ordinary skill to arrive at the claimed liquid detergent having 15-75% water as is required by the instant claims.  
	Limitation to wherein the composition has less than 0.5 wt.% of borate containing compounds; wherein the composition has less than 0.5 wt.% of an amine oxide; and wherein the composition has less than 0.5 wt.% of an alkyl poly glucoside is met by Foster et al.’s examples not teaching a borate, amine oxide or polyglucoside (see the examples in table 8B on page 6 and table 6 on page 5).
	[0096-0098]  on page 10 meet the limitation of the claim 2, wherein the polyol is in a concentration between about 15 0.01 wt.% and about 60 wt.%; and wherein the polyol comprises one or more C3-C6 polyols.
Table 8B on page 6 illustrates 5-15% SAVINASE protease enzyme and amylase and lipase are taught on page 17 left col. 3 thus encompassing the material limitations of claims 4-5. 
Table 8B on page 6 illustrates sodium bicarbonate in an exemplary range of upto 20% which teaching encompasses the claim 5 limitation to wherein the buffer is in a concentration between about 0.1 wt.% and about 25 wt.% in general.  
Table 8B on page 6 teaches the claim 8 by illustrating sodium polyacrylate polymer in an amount of 5-25wt% with the pyrithione preservation system.  See also [0136] on page 13).  The table 10 in Factor IA illustrates that KATHON isothiazolinone can be used encompassing the material limitations in claim 8.  See also [0004] teaching that if KATHON isothiazolinone is used, gloves must be worn as it is hazardous.  Same is explained in example 1 page 26, [0280]. 
[0049] on page 5 and page 14 teach the instant claim 7 wherein the composition further comprises a corrosion inhibitor, a defoamer, a preservative, a water conditioning agent, a short chain alkylbenzene and/or alkyl naphthalene sulfonate.
The table 6 on page 5 illustrates a composition comprising both the citric acid in a range of 5-15% with 0.5-5wt% ethanolamine (in the pyrithione preservation system-see that explained on page 7, [0059] as is required by claim 6. The table 6 also teaches the claim 9 limitation to EO/PO block copolymer.  The table 6 also teaches the claim 11 limitation to a C8-C13 branched alcohol alkoxylate in an amount of 1-20wt%.
Regarding the method claims of 12-20, Foster et al. teach their detergent composition encompassing the composition in claim 1 is used to disinfect and sanitize medical equipment and dental instruments which may have blood or biological fluid [0266] and teach cleaning and contacting and/or rinsing steps; wherein the contacting step is performed at a temperature between about 50 °F and about 150 °F[0055] and [0268]; wherein the cleaning solution has a concentration of between about 1000 ppm and about 4000 ppm [0271]; and wherein the method further comprising a disinfecting step; and wherein the disinfecting step is performed with a sanitizer and/or at a temperature 15 greater than about 200 °F.[0003] and [0268]
	Foster et al. teach a low-foaming detergent in general and do not explicitly teach 15-75% water and the foam height of about 1/2 of an inch or less of foam at about 40 °C after about 15 seconds as is required by claim 1.
	It would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed 15-75% water as is required by amended claim 1 with a reasonable expectation of success, because Foster guide one of ordinary skill to include upto 10% water in their concentrate and further teach dilution of the concentrate with 1:20,000 ratio with water thus, it is reasonable to presume that said dilution with water as taught by Foster et al. would encompass the broadly claimed amount of 15-75% water in a similar low foaming detergent comprising the same ingredients as claimed. 	
	Also, it would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed foam height of about 1/2 of an inch or less of foam at about 40 °C after about 15 seconds as is required by claim 1 with a reasonable expectation of success, because it is reasonable to presume that said dilution with water and foam height properties are met by Foster et al. teaching the analogous low-foaming detergent for medical equipment comprising the same components as claimed in the similar proportions would be expected to have similar properties of foam height.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761